Citation Nr: 1523819	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased initial rating for a left knee disability due to limitation of motion, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The August 2008 rating decision granted service connection and assigned a 10 percent rating for a left knee disability.  In April 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in April 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in May 2010.  

In July 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In November 2012, the Board remanded the claim for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2008 to October 2012 and the May 2015 Informal Hearing Presentation, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  The Veteran's left knee disability due to limitation of motion has been manifested by full extension and flexion limited, at worst, to 90 degrees.  There are subjective complaints of pain, stiffness, locking, and swelling, as well as objective evidence of pain on movement upon repetitive motion.  There is no subluxation, ankylosis, or symptomatic scarring.  There is x-ray evidence of arthritis.      

2.  Since July 18, 2012, the Veteran has had left knee instability that is no more than mild in severity.  


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left knee disability due to limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

2.  The criteria for a rating of 10 percent, but not higher, for left knee instability have been met since July 18, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, hearing testimony, and the Veteran's statements.  The Board finds that the July 2008 and January 2013 VA examinations conducted in connection with the claim are adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his disability.

Moreover, with respect to the Veteran's July 2012 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining the Veteran's updated VA medical records and scheduling the Veteran for a VA examination to assess the current severity of his left knee disability.  In response, the RO/AMC obtained all updated VA medical records and scheduled the Veteran for a January 2013 VA examinations for his left knee.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.   

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

The Veteran contends that he is entitled to a higher disability rating for his left knee disability.  Such disabiliy has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which pertains to limitation of flexion of the leg.  Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261 (2014).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

On VA examination in July 2008, the Veteran complained of left knee pain, achiness, soreness, and tenderness.  He reported occasional stiffness.  No other swelling or giving way was noted.  The Veteran was not using assistive devices.  He was doing his normal job and could do normal activity.  Range of motion testing showed 125 degrees flexion and 0 degrees extension.  There was some slight pain at extremes of motion, but repetitive use caused no change in the ranges of motion.  There were no flare-ups noted, and the knee was found to be stable.  An x-ray of the left knee revealed surgical wire associated with the patella, but there were no fractures or joint effusion.  The Veteran was diagnosed with postoperative fracture of the left patella.  

VA medical records dated from October 2008 to September 2012 show that the Veteran received intermittent treatment for his left knee fracture status post surgery.  The Veteran's left knee was noted to still be painful, and an x-ray showed post-operative changes.  There was no edema or abnormality seen except for the post-operative scar.  

On July 18, 2012, the Veteran testified before the Board at a video conference hearing.  Testimony revealed, in pertinent part, that when the Veteran was working at a hospital, he was required to stand on his leg.  However, the Veteran could not lift a lot of weight on his left leg.  The Veteran testified that he had been terminated from his employment at the hospital 3 months ago, but later clarified that the reason for his termination had to do with transportation issues that prevented him from getting to work on time.  He reported that he had been prescribed pain medication for his left knee.  He stated that his knee would get irritated when he walked a lot, squatted, bent down, climbed stairs, went across uneven terrain, jogged, or played basketball or baseball.  He indicated that when he had to put a lot of pressure down on his left knee, he would experience pain.  He maintained that his left knee would give out 10 to 12 times a month and that he had come close to falling.  The Veteran also testified that when his knee became irritated, he would feel pain and pressure like his knee was being pulled.  He reported that his knee would swell up about 2 or 3 times a month.  He stated that he would experience stiffness and locking when he stood up after sitting down for a while.  He indicated that he would experience these episodes of irritation about 10 to 12 times a month and that his symptoms usually arose after he had been walking for a while.     

At a January 2013 VA examination, the Veteran complained of having ongoing issues with left knee pain.  Regarding flare-ups, he reported experiencing left knee pain that was a 4/10 in severity if he was standing or walking for about one and a half hours.  He stated that he had noticed intermittent swelling once a month and that it was difficult to move the knee.  He took two prescription strength Motrin per day for his left knee.  He indicated that he had experienced several episodes the past summer where the knee had given out while he was walking.  The Veteran stated that resting the knee and relieving the pressure alleviated the pain and discomfort.  He maintained that he had worked as a dishwasher for a hospital and that he had been able to do the work.  He also stated that he had previously worked as a fork lift operator and that this work had involved sitting.  The Veteran indicated that he was able to do activities of daily living.  

Examination revealed normal strength in the left knee.  The Veteran did not use any assistive devices for locomotion.  There was pain over the patella on palpation and over the patellar ligament, but no edema was noted.  Range of motion testing showed 95 degrees flexion with pain and 0 degrees extension with no objective evidence of painful motion.  Upon repetitive motion, the Veteran had 90 degrees flexion and 0 degrees extension.  His functional loss/impairment after repetitive motion included having less movement than normal and pain on movement.  Anterior instability, posterior instability, and medial-lateral instability tests were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran was noted to have a scar related to his left knee patellar fracture repair.  However, the scar was not painful and/or unstable, nor was the total area of the scar greater than 39 square centimeters (6 square inches).  An x-ray of the left knee revealed a fragmented banding wire at the patella and mild degenerative changes compartmentally.  There was no evidence of an acute fracture, a large knee joint effusion, or dislocation.  The Veteran was diagnosed with left knee patellar fracture.  Regarding the impact of the left knee on the ability to work, the Veteran stated that he was limited by trying to alleviate pressure on the left knee as well as in his ability to do work that involved positions other than sitting.    

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations dated in July 2008 and January 2013, the Veteran's left knee had flexion, at worst, of 95 degrees.  The flexion of the Veteran's left knee must be limited to 30 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran had full extension in the left knee on all of the above examinations.  The Veteran's left knee extension would have to be limited to 15 degrees in order to warrant an increased rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Because there is no evidence that the Veteran's left knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's left knee disability.     

In making the determination that the Veteran is not entitled to a rating higher than 10 percent for his left knee disability, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had functional impairment of pain on movement, and he had additional loss of motion to 90 degrees flexion.  Thus, even considering the objectively confirmed findings of pain on movement and additional loss of motion, as well as the Veteran's complaints of pain, stiffness, locking, and swelling, the evidence does not show that the left knee is limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension or flexion.  The Veteran has full extension and flexion limited, at worst, to 90 degrees.  The 10 percent rating contemplates functional impairment he experiences with activity and during flare-ups. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  Regarding instability, the Board notes that there is evidence which indicates that the Veteran experiences lateral instability in the left knee.  The Veteran testified in July 2012 that his left knee would give out about 10 to 12 times a month and that he had come close to falling.  He also reported at his January 2013 VA examination that he had experienced several episodes the past summer where the knee had given out while he was walking.  Despite the Veteran's reports of continued instability since July 2012, all the VA examinations which document examination of the stability of the Veteran's left knee had found the knee to be stable.  However, the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), quoting Buchanon v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  The Board finds the Veteran to be credible in his reports of his left knee continuing to give way since July 2012.  The Board thus finds that taken together, the overall evidence indicates that the Veteran's left knee instability was no more than mild.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 10 percent rating, but not higher, for left knee instability is warranted under Diagnostic Code 5257 since July 18, 2012, the date of the Veteran's video conference hearing.  

The Board also notes that the Veteran has a residual scar related to his left knee patellar fracture repair.  However, the scar was not painful and/or unstable, nor was the total area of the scar greater than 39 square centimeters (6 square inches).  As the scar is asymptomatic, a separate compensable rating for the Veteran's scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 22, 2008 and 2014). 

The Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's service-connected left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 10 percent rating for a left knee disability due to limitation of motion contemplates his subjective complaints and functional impairment.  Although the Veteran has complained of pain, stiffness, swelling, and locking, there has been full extension and flexion limited, at worst, to 90 degrees.  While there was objective evidence of pain on movement upon repetitive motion, this has not caused limitation of motion that would warrant a rating higher than 10 percent.  There has also been no evidence of subluxation, ankylosis, or symptomatic scarring.  The evidence also does not show any instability prior to July 18, 2012.  The Veteran's 10 percent rating for left knee instability since July 18, 2012, contemplates his subjective complaints of his knee giving way.  Although the Veteran has complained that his left knee gives way 10 to 12 times a month, there is no objective evidence of any instability when the Veteran has undergone instability testing.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran has not described any unusual or exceptional features of his disability.  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  





ORDER

An initial rating in excess of 10 percent for a left knee disability due to limitation of motion is denied.  

Since July 18, 2012, a 10 percent rating, but not higher, for left knee instability is granted, subject to the law and regulations governing the payment of monetary benefits.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


